Citation Nr: 0640239	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 and July 1998 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

In November 1999, the Board issued a decision denying an 
evaluation in excess of 30 percent for PTSD.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  A joint motion for 
remand was granted by the Court in January 2001.  

In August 2001, May 2004 and March 2005, the Board remanded 
this matter for further development.


FINDINGS OF FACT

1.  PTSD is productive of no more than definite impairment.

2.  PTSD is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

3.  The appellant's service-connected disability is PSD, 
rated as 30 percent disabling.

4.  The appellant does meet the schedular criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of an increased rating for PTSD and TDIU.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of June 
2004 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the Board notes that the 
VCAA letter of June 2004 was issued as a result of the 
Board's remand of May.  The appellant was provided with an 
opportunity to submit evidence on his behalf and an SSOC was 
issued subsequently.  As the VCAA notice was issued following 
a Board's remand and the appellant was afforded an 
opportunity to submit evidence on his behalf, the Board finds 
that there is no prejudice to the appellant and thus no error 
with the timing of the notice.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in June 2004 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  In addition, the 
appellant was provided with proper Dingess/Hartman notice in 
the VCAA letter of July 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded several VA examinations.  All available private 
medical records have been obtained.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).


Legal Criteria and Analysis

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for psychoneurosis was granted in November 
1945 and assigned a 50 percent rating.  In a February 1947 
decision the rating was decreased to 10 percent.  The 10 
percent evaluation remained in effect until October 1989 when 
the Board increased the rating to 30 percent for PTSD.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  Under 
such circumstances each version must be considered.  However, 
the effective date of a liberalizing law or VA issue may be 
no earlier than the date of the change 38 U.S.C.A. § 5110.  
Se also 38 U.S.C.A. § 1155 regarding a change in the 
schedular criteria.  

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there had been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC (OGC Prec. 
9- 93) (1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

Under the new rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2006), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  VAOPGCPREC 
3-00.

In February 1992, the veteran requested that his claim be 
reopened and that his disability evaluation be increased.

Outpatient treatment records dated between October 1990 and 
May 1991 show that the veteran was alert, oriented, and goal-
directed, with an appropriate affect at the time 

In a July 1992 letter, the veteran's private physician, M. M. 
M.D., wrote that the veteran continued to be on chronic 
medication for control of his anxiety.  He had extreme 
emotional liability and had significant insomnia.  The 
anxiety was significant enough that it interfered with his 
ability to function in his normal daily life and activity. 
Dr. M. indicated that the veteran worked with his brother in 
an automotive service business.  He stated that it was simply 
by the fact that his brother was in the business with him 
that the veteran was able to continue; otherwise, he would be 
unable to have any gainful employment.  Dr. M. expected the 
condition to continue into the future in an indefinite 
manner.

In August 1992, the veteran appeared before a hearing officer 
at the RO.  At the time of the hearing, the veteran testified 
that he had been going for outpatient treatment for his 
nervous condition every three to four months since discharge 
from service.  He indicated that the medication that he was 
on made him groggy and depressed.  He reported that he was 
still married and that he lived with his wife at home.  He 
stated that he worked part time for his brother and that he 
mostly relaxed, or tried to, and watched television.  He 
noted that golf was his hobby and indicated that he played 
about once a week.  He stated that he tried to attend church 
every Sunday.  He further testified that he did not do a lot 
of shopping and limited his visits to the mall.

The veteran also indicated that loud noises bothered him and 
that he had exaggerated startle response.  He reported daily 
anxiety, daily thoughts about his service experiences, and 
nightmares. He stated that he used to work full time for his 
brother but changed that to part-time about four to five 
years ago.  He testified that he changed to part time work 
because of his nervous condition.  The veteran stated that he 
was a member of Veterans of Foreign Wars but was not active 
and that he belonged to a church and attended regularly.  He 
also noted having some friends.

In an August 1992 statement in support of claim, the 
veteran's brother wrote that the veteran had been under a 
doctor's care since he was discharged from Portsmouth Naval 
Hospital with back and nerve problems.

In September 1992, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that his main problem was his back.  He stated that 
he slept poorly, had combat nightmares about three times per 
week, and awoke in a cold sweat, feeling panicky.  He also 
had flashbacks of the ship being torpedoed.  He admitted to 
increased fatigue and irritability with family and friends.  
He reported having problems getting along with customers.  He 
reported occasional depression but denied any crying spells.  
He noted that his medication made his dreams more tolerable.

Mental status examination revealed that the veteran was 
pleasant, immediately engaging and in no acute distress.  He 
was quiet but verbally articulate.  He was also neat, clean 
and well dressed.  The veteran was mildly dysphoric with some 
slight restriction of affect; however, his affect was 
appropriate to the situation.  He was euthymic and there was 
no indication of increased startle reaction.  The veteran was 
mildly tense but showed no tremor.

His speech was relevant, coherent and goal directed.  There 
was no indication of a thought disturbance of perceptual 
problem.  He denied suicidal or homicidal ideas. There were 
no obsessions, compulsions, phobias or psychosomatic trends.  
He was fully oriented and his intellect was estimated as 
within in normal limits.  The veteran's fund of knowledge was 
commensurate with a 12th grade education.  Memory for remote 
events was good as was recent recall memory.  His 
concentration was satisfactory and his judgment and insight 
were reported as fair.

The impression was chronic, episodically moderate, PTSD 
(previously diagnosed as anxiety neurosis).  The veteran's 
Global Assessment of Functioning (GAF) score was reported as 
65, currently and for the past year.

In a March 1993 private report, prepared by J.H., Ph.D., the 
veteran indicated that he was still married.  He reported 
that he had been working for his brother in a service station 
for the past 40 years.  The veteran stated that he was 
working 40 hours per week.  He noted that his only 
recreational activity was playing golf on Sunday.

Mental status examination revealed that the veteran was 
pleasant and direct.  He appeared calm almost to the point of 
slightly flattened effect.  He smiled in a way that seemed 
apologetic when referring to the emotional and physical 
trauma he had suffered.  Eye contact was good and he was 
alert and oriented to time, place, person and objects.  The 
veteran spoke in a low, fairly soft voice with a normal rate 
and no speech defects.  His fund of knowledge appeared 
adequate and his intelligence was estimated within the normal 
range.  Content of thought followed the line of questioning 
with minimal to moderate spontaneity.  Process of thought was 
logical and lucid with no signs of thought disorder or 
psychotic processing.

The veteran denied any hallucinatory experiences.  He 
demonstrated some capacity for abstraction.  He was able to 
recall three objects immediately, but none after 5 minutes.  
The veteran discontinued serial 7's at 86 with the 
explanation that he needed paper and pencil.  He correctly 
computed 2 separate calculations requiring a combination of 
multiplication, addition and subtraction to arrive at the 
correct answer.  The veteran denied suicidal ideation.  His 
judgment appeared slightly impulsive.  He consumed 
approximately 2 caffeinated beverages per day.  The veteran 
denied any food cravings and his appetite was good with no 
recent change in weight.  He stated that sleep was poor with 
problems of both initiation and maintenance.  The veteran 
claimed that he slept four to five hours per night.

The impressions were psychological factors affecting physical 
condition; depression; rule out PTSD.

The examiner noted that Minnesota Multiphasic Personality 
Inventory (MMPI) results provided a valid profile.  The 
profile in general was in the range of data reported in PTSD 
research for PTSD.  Strong depressive process was apparent, 
along with obsessive-compulsive features quite strong.  The 
veteran expressed a great number of physical complaints and 
bodily preoccupations.  He appeared to experience significant 
distress in social situations and was likely to be 
introverted with poor social skills.

The examiner noted that testing appeared to be generally 
supportive of PTSD.  While the veteran probably fit the 
criteria better for obsessive compulsive disorder, it 
appeared that the features that qualified him for this 
diagnosis resulted from his war experience and were truly 
more PTSD in nature.

In August 1995, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that it 
was hard to describe his problems.  He noted having several 
nightmares per week.  He indicated that he would sit up after 
them for the remainder of the night.  He stated that 
intrusive memories of his combat experiences lead him to 
forget what he was doing and to lose things during the day.  
He indicated that he was irritable with people and preferred 
to be alone  He played golf in twosomes with one of several 
friends.  He did not like crowds and continued to experience 
startle response.  He reported 4, 5, or 6 episodes of ducking 
in the past year.  He noted intensive memories triggered by 
the smell of diesel fuel, relating to the inservice torpedo 
incident.  He reported working about three days per week in a 
service station that he owned with his brother.  He belonged 
to a church and had served as a deacon for a number of years 
but had stopped 4 or 5 years ago because of a conflict with 
an elder.

Mental status examination revealed that the veteran was 
neatly dressed with constricted and guarded affect.  He 
appeared to be somewhat tense and his speech was non- 
spontaneous, even though he was repeatedly urged to describe 
his symptoms in detail.  There was no suggestion of thought 
disorder and the veteran recalled one of three items 
spontaneously at five minutes and a second one with a clue, 
but was unable to recall the third word.  He was able to do 
serial sevens very slowly but correctly, despite protests 
that he could not do so.  There was no evidence of delusions 
or hallucinations.  The veteran denied homicidal or suicidal 
ideations.

The examiner indicated that there appeared to be basically no 
doubt that the veteran suffered from PTSD.  He was described 
as having typical symptoms at the time of his discharge from 
the military.  He further noted that there did not appear to 
be strong evidence that he would be unable to tolerate any 
employment whatsoever outside of the service station that he 
owned with his brother.  It was noted that he apparently 
never really attempted other work.

The diagnosis was PTSD.  His GAF was reported as 55, with 
moderate symptoms and moderate difficulty in social and 
occupational functioning, marked by irritability and a 
tendency to withdraw.

In October 1997, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
stated that he had dreams two to three times per week about 
the battle they fought at the Gulf of "Leithe."  He also 
described intrusive thoughts about seeing the dead.  He noted 
that he would rather be alone than around people.  He 
disliked crowds and did not like to watch TV if it involved 
programs with a combat scene.  He also did not like loud 
noises because they unnerved him.  He reported sleeping 4 to 
5 hours per night.  The veteran reported a decrease in 
concentration, a fair appetite , and a fair energy level.  He 
stated that he enjoyed fishing.

Mental status examination revealed that the veteran was alert 
and oriented to time, place, person and objects.  His mood 
was described as not the best and ranked it four out of ten.  
The veteran's affect was constricted.  He denied any auditory 
or visual hallucinations, suicidal or homicidal ideations and 
paranoia.  He admitted to nightmares and flashbacks.  His 
memory was intact for one out of three objects in five 
minutes.  His speech was regular in terms of rate and rhythm 
without loosening of associations or flight of ideas.  His 
speech was goal directed and his eye contact was good.  He 
refused to spell "world" backwards, and he refused to perform 
serials 3s and serial 7s.  Insight and judgment were good.

The impression was PTSD and his GAF score was reported as 50 
to 55.  The examiner commented that it appeared that the 
veteran suffered from PTSD.  He appeared to have moderate 
symptoms and moderate difficulty in social and occupational 
functioning which were enhanced by his withdrawal from others 
and irritability.  There did not appear to be strong evidence 
currently that he could not tolerate gainful employment 
outside the service station but he had never worked outside 
of the family business previously.

In a July 1998 letter, Dr. M. indicated that the veteran 
continued with PTSD.  He stated that the veteran was able to 
have some gainful employment only due to the business 
partnership with his brother.  He noted that the veteran and 
his brother were able to operate an automobile mechanic 
repair service.  He further observed that the veteran was 
able to assist his brother with very light remedial 
activities around the repair shop.

Dr. M. felt that the veteran continued to have anxiety and 
PTSD symptomatology and expected this to continue 
indefinitely into the future.

In conjunction with the Court's remand, the Board, in August 
2001, remanded this matter to the RO for further development, 
to include obtaining additional treatment records from Dr. M. 
and to obtain additional VA treatment records that had not 
been associated with the claims folder.

On July 6, 2004 a field examination was attempted.  However, 
upon arrival at the veteran's house, the examiner was 
informed that the veteran had had to leave unexpectedly.  In 
a follow-up phone conversation where the examiner requested 
to reschedule the visit, the veteran informed the examiner he 
had no additional information to submit and that he would not 
meet with the examiner.  

In August 2004, the veteran was afforded a VA examination.  
The veteran reported that he lost no substantial time from 
work because of symptoms, and that he had worked at a garage 
since he left service up until 5 years ago when he stopped 
because he "[does not] like to deal with people."  He 
reported being married for 53 years to the same wife and has 
3 children and a host of grandchildren.  He described his 
relationship with his wife, children and grandchildren as 
good.  He denied a history of violence or assaultiveness and 
denied a history of suicidal ideations or homicidal 
tendencies.  

The examination revealed that he was oriented times 4 with 
coherent, relevant, goal-oriented speech.  He seemed agitated 
and irritable as to why he had to come to the examination.  
He declined to do serial 3's or 7's.  He also refused to 
spell the word "world" backwards.  He refused to cooperate 
when an attempt was made to determine his memory.  He had no 
formal thought disorder or difficulty communicating.  He 
denied hallucinations and there was no evidence of thought 
disorder and no delusions.  Eye contact was good.  He was 
able to maintain his hygiene without help.  He reported some 
short-term memory loss but this could not be determined due 
to lack of cooperation.  He did not report any obsessive or 
ritualistic behaviors.  Rate of speech was within normal 
limits although somewhat agitated and irritable.  He admitted 
to being depressed and anxious but stated he was able to 
control them and not act out on them.  He was able to do 4 
digits forward and 2 digits backwards.  He reported sleeping 
4 hours per night.  His insight seemed concrete in response 
to proverbs, and his judgment seemed poor.  When asked about 
panic attacks he reported that he had "fears of dying back 
then."  Diagnosis was PTSD with a GAF score of 60.  The 
examiner opined that the severity of the symptoms seemed to 
be moderate.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against the 
veteran for an increased evaluation in excess of 30 percent 
under the old or the new criteria.

The criteria for an evaluation in excess of 30 percent for 
PTSD under the old criteria have not been met.  In order to 
meet the criteria of a higher evaluation of 50 percent the 
evidence must more nearly approximate considerable social and 
industrial impairment.  

The Board has considered the veteran's statements and those 
of the private examiners and finds that the evidence does not 
show considerable social and industrial impairment.  
Treatment records reflect that the veteran is stable, well-
groomed, alert and with appropriate affect.  The examinations 
for compensation purposes resulted in GAFs of 65, 55, 50 to 
55, and 60, which reflect moderate symptoms.  Furthermore, 
the VA examiners have characterized the disability as 
moderate in August 2004; moderate in October 1997, and 
moderate in August 1995.

In regards to the level of social impairment, the Board notes 
that the VA examinations all noted the veteran reported that 
he had a good relationship with his wife, children and 
grandchildren.  In fact, at the latest VA examination of 
August 2004 the veteran reported that he had been married to 
his wife for 53 years.  In addition, at his August 1992 
hearing, the veteran testified that he was a member of a 
church, which he attended regularly, and that he had some 
friends.  He also noted that he played golf once a week and 
he was an inactive member of Veterans of Foreign Wars.  The 
Board notes that at the time of his March 1993 psychological 
evaluation, the veteran was noted to experience significant 
distress in social situations and was likely to be 
introverted with poor social skills.  However, at the time of 
the veteran's August 1995 VA examination, a GAF score of 55 
was assigned.  The examiner specifically indicated that this 
demonstrated moderate symptoms and moderate difficulty in 
social and occupational functioning, marked by irritability 
and a tendency to withdraw.  

In regards to the industrial impairment, the Board notes that 
the July 1992 and July 1998 letters from Dr. M. indicated 
that it was simply by the fact that his brother was in the 
business with him that the veteran was able to continue; 
otherwise he would be unable to have any gainful employment.  
The Board further observes that at the time of his August 
1992 hearing, the veteran testified that he used to work full 
time for his brother but changed to part time because of his 
nerves.  However, the VA examiners in August 1995 and October 
1997 indicated that there did not appear to be strong 
evidence that the veteran would be unable to tolerate any 
employment whatsoever outside of his brother's business.  It 
was noted that he apparently never really attempted other 
work.  Moreover, the August 2004 examiner noted that the 
veteran had not attempted to obtain employment outside of the 
garage and therefore, his ability to engage in gainful 
employment could not be assessed.  The veteran's private 
physician noted that the veteran was able to maintain 
employment only because he was in a family business with his 
brother.  Three out of four VA examiners determined that 
there did not appear to be strong evidence that the veteran 
would be unable to tolerate employment, and one stated that a 
determination could not be made.  The Board finds that 
detailed VA examination reports with lengthy medical 
opinions, occurring only after a review of the veteran's 
claims folder, are more probative than mere conclusions of 
private examiners that are unsupported by clinical data or 
statements from the veteran concerning his beliefs as to what 
disability evaluation should be assigned.

Therefore, the Board finds that the veteran does not meet the 
criteria for a higher evaluation under the old criteria.  

The veteran's symptoms also do not meet the criteria for a 
higher evaluation under the new criteria.  The evidence of 
record does not show the veteran to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and-long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  At the September 1992 VA examination the 
veteran's memory for remote events was good, as was his 
recent recall memory.  His concentration was satisfactory and 
his judgment and insight were fair.

At the time of the March 1993 private examination, the 
veteran's affect was slightly flattened.  He spoke in a low, 
fairly soft voice at a normal rate with no speech defects 
noted.  He demonstrated some capacity for abstraction and was 
able to recall three objects immediately, but none after 5 
minutes.  He discontinued serial 7s at 86 and correctly 
computed 2 separate calculations requiring a combination of 
multiplication, addition and subtraction.  The private doctor 
stated that the veteran's judgment appeared slightly 
impulsive.

At the October 1997 VA examination the veteran's memory was 
intact for one out of three objects in five minutes.  His 
speech was regular in terms of rate and rhythm without 
loosening of associations or flight of ideas.  The veteran's 
insight and judgment were good.

At the August 2004 examination, the veteran's memory could 
not be tested due to his lack of cooperation during the 
examination.  However, the examiner did note that the veteran 
was oriented times 4 with coherent, relevant and goal-
oriented speech.  He had no hallucinations or delusions.  
There was some sleep disturbance noted in that the veteran 
reported sleeping only 4 hours a night.  Furthermore, the 
examiner noted that the veteran's judgment seemed to be poor.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships were not 
identified by the examiners.  Outpatient treatment notes 
between January 1990 and May 1995 consistently showed that 
the veteran was doing well, sleeping well and had a good 
appetite.  He was well groomed and his affect was completely 
appropriate.  There was no evidence of thought disorder.

The Board observes that in his July 1992 letter, Dr. M. wrote 
that the veteran had some extreme emotional lability and 
significant insomnia.  He further indicated that the anxiety 
was significant enough that it interfered with the veteran's 
ability to function in his normal life and activity.  The 
Board also notes that at the time of his August 1992 hearing 
the veteran reported daily anxiety and nightmares.  He 
testified that loud noises really bothered him and that he 
had exaggerated startle response.  However, at his September 
1992 VA examination, the veteran denied suicidal or homicidal 
ideas.  There was no obsession, compulsions, phobias or 
psychosomatic trends.  The veteran was euthymic and there was 
no indication of increased startle reaction.

The March 1993 private examination report revealed that the 
veteran's thought content followed the line of questioning 
with minimal to moderate spontaneity.  Process of thought was 
logical and lucid with no signs of thought disorder or 
psychotic processing.  The veteran denied any hallucinatory 
experience or suicidal ideation.  Moreover, at the August 
1995 VA examination there was no suggestion of thought 
disorder and no evidence of delusions or hallucinations.  The 
veteran also denied homicidal or suicidal ideations. In 
addition, at the time of his October 1997 VA examination, the 
veteran was found to be alert and oriented to time, place, 
person and objects.  He denied auditory or visual 
hallucinations, suicidal or homicidal ideations and paranoia.  
His memory was intact for one out of three objects in five 
minutes.  There was no loosening of association and the 
veteran's insight and judgment were good.  Finally at the 
August 2004 VA examination the veteran denied any 
hallucinations, suicidal thoughts, delusion, and obsessive 
and ritualistic behaviors.  He was oriented.

As such, the veteran's symptoms do not meet the requirements 
for a higher evaluation under the new criteria and an 
increased evaluation under the new criteria is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An increased evaluation is 
not warranted under the old or the new criteria for the 
veteran's PTSD.  Although the veteran has expressed his 
opinion regarding the degree of his impairment and presented 
testimony, the most probative evidence consists of the 
medical evidence prepared by skilled medical professionals, 
which demonstrates that an increased evaluation is not 
warranted.  To the extent that there is a conflict in the 
record between the VA examiners and Dr. M. the Board accords 
more probative weight to the VA examiners.  The VA records 
are detailed and consistent with each other.  The statements 
of Dr. M are conclusory and unsupported by the other evidence 
of record.  Dr. M's report of extreme emotional liability and 
anxiety that interfere with the ability to function has never 
been confirmed by another examiner and is held to be not 
credible.  

TDIU

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  The only 
disability subject to compensation is PTSD  rated as 30 
percent disabling.  Therefore, the appellant does not meet 
the minimum jurisdictional threshold (a single disability 
rated as 60 percent disabling or two or more disabilities 
with at least one of the disabilities rated as 40 percent 
disabling and a combined rating of 70 percent or more) for 
the award of TDIU.  Accordingly, neither the AOJ nor the 
Board may grant the benefit sought without referral to the 
Director, Compensation and Pension service, for 
extraschedular consideration.  This case, however, does not 
warrant referral for consideration of an extraschedular TDIU.

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  In 
fact, at an October 1997 VA examination the veteran stated 
that he had been working at a service station owned by his 
family for the previous 45 years, but that he had not worked 
consistently for various reasons including back pain.  The 
examiner opined that "[t]here does not appear to be strong 
evidence currently that [the veteran] could not tolerate 
gainful employment outside the service station but he has 
never worked outside of the family business previously."  
Furthermore, at a VA examination of August 2004 the veteran 
stated that he had worked with his brother in an automobile 
garage until 5 years ago when he stopped because he did not 
"like to deal with people."  The examiner opined that the 
veteran's ability to "engage in gainful employment outside 
the garage or working in that field [could not] be 
ascertained as he has never tried to work in any other 
occupation.  However, he is able to play golf and walk the 
links." Finally, the Board notes that a field examination 
was scheduled to obtain employment information for the 
veteran.  A meeting was scheduled for July 6, 2004, however, 
the veteran was not present for the meeting when the examiner 
arrived at his house.  When the examiner tried to reschedule 
the meeting, the veteran refused to meet with the examiner.  

Moreover, the veteran has presented no evidence of frequent 
periods of hospitalization due to such disability.  38 C.F.R. 
§ 3.321.  As the veteran has presented no evidence of marked 
interference with employability due to his service connected 
PTSD disability, a referral is not warranted.

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  
Although the veteran has stated that he has not been able to 
work due to his nerve and stress problems, there is no 
evidence of record to support his claim.  The only evidence 
of record of unemployability is his report at the August 2004 
VA examination that he had stopped working 5 years before 
because he did not like to deal with people.  In this case 
the veteran has, by his own admissions, submitted evidence 
that has been able to secure employment but has chosen not to 
work.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  Consequently, the 
benefit sought on appeal is denied.
ORDER

An evaluation in excess of 30 percent for PTSD is denied.

A total rating for compensation on the basis of individual 
unemployability (TDIU) is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


